Citation Nr: 1734629	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-23 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether an overpayment of compensation benefits from April 27, 2007, to July 1, 2007, in the amount of $455 was validly created.

2.  Whether an overpayment of compensation benefits from July 2, 2007, to March 31, 2008, in the amount of $1,895 was validly created.

3.  Whether an overpayment of compensation benefits from April 1, 2008, to June 9, 2008, in the amount of $490 was validly created.

4  Whether an overpayment of compensation benefits from June 10, 2008, to December 31, 2008, in the amount of $1,419 was validly created.

5.  Entitlement to a waiver of overpayment of compensation benefits from July 2, 2007, to March 31, 2008, in the amount of $1,895.

6.  Entitlement to a waiver of overpayment of compensation benefits from June 10, 2008, to December 31, 2008, in the amount of $1,419.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1992 to August 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 decision by the Committee on Waivers and Compromises of the Debt Management Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The VA RO in Winston-Salem, North Carolina currently has jurisdiction over the Veteran's claims file.

The Veteran testified at a March 2015 Travel Board hearing held before the undersigned Veterans Law Judge, and a transcript has been associated with the electronic record.

In July 2015, the Board remanded the issue of entitlement to a waiver of overpayment of compensation benefits from April 27, 2007, to December 31, 2008, in the amount of $4,259 for further development, to include adjudication of whether the overpayment was properly created.

As explained below, the Board is finding that part of the overpayment was improperly created.  Therefore, the issues are as stated on the first page of this decision.

The issue of entitlement to recognition of J.K. as the Veteran's dependent child for compensation purposes has been raised by the record in a May 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's then three stepchildren were in his household from April 27, 2007, to July 1, 2007.

2.  The weight of evidence is against a finding that the Veteran's then three stepchildren were in his household from July 2, 2007, to March 31, 2008.

3.  The weight of evidence shows that the Veteran's then three stepchildren were in his household from April 1, 2008, to June 9, 2008.

4.  The weight of evidence is against a finding that the Veteran's then three stepchildren were in his household from June 10, 2008, to December 31, 2008.

5.  The weight of evidence is against a finding that the creation of the overpayments of compensation benefits from July 2, 2007, to March 31, 2008, and from June 10, 2008, to December 31, 2008, was due to the Veteran's fraud, misrepresentation, or bad faith.

6.  The weight of evidence is against a finding that the Veteran was not at fault with respect to the creation of the overpayments of compensation benefits from July 2, 2007, to March 31, 2008, and from June 10, 2008, to December 31, 2008.

7.  The weight of evidence is against a finding that there was fault on the part of VA with respect to the creation of the overpayments.

8.  The weight of evidence is against a finding that recovery of the overpayments would defeat the purpose of paying VA compensation benefits for dependent children.

9.  The weight of evidence is against a finding that allowing the Veteran to retain the benefits he erroneously received would not result in unjust enrichment to the Veteran.

10.  The weight of evidence is against a finding that the Veteran relinquished a valuable right or incurred a legal obligation based on the overpayments of $1,895 from July 2, 2007, to March 31, 2008, and $1,419 from June 10, 2008, to December 31, 2008.

11.   The weight of evidence is against a finding that recovery of the overpayments of $1,895 and $1,419 will cause the Veteran undue hardship.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the overpayment of VA compensation benefits for three stepchildren from April 27, 2007, to July 1, 2007, in the amount of $455 was not validly created.  38 U.S.C.A. §§ 1115, 1134, 1135, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.102, 3.503 (2016).  

2.  The overpayment of VA compensation benefits for three stepchildren from July 2, 2007, to March 31, 2008, in the amount of $1,895 was validly created.  38 U.S.C.A. §§ 1115, 1134, 1135, 5103, 5103A, 5107, 5110(f), 5112(b); 38 C.F.R. §§ 3.57, 3.102, 3.503.  

3.  The overpayment of VA compensation benefits for three stepchildren from April 1, 2008, to June 9, 2008, in the amount of $490 was not validly created.  38 U.S.C.A. §§ 1115, 1134, 1135, 5103, 5103A, 5107,; 38 C.F.R. §§ 3.57, 3.102, 3.503.

4.  The overpayment of VA compensation benefits for three stepchildren from June 10, 2008, to December 31, 2008, in the amount of $1,419 was validly created.  38 U.S.C.A. §§ 1115, 1134, 1135, 5103, 5103A, 5107; 38 C.F.R. §§ 3.57, 3.102, 3.503.  

5.  There has been no showing of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayments of compensation benefits from July 2, 2007, to October 31, 2007, and from June 10, 2008, to December 31, 2008.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).

6.  Recovery of the overpayments of $1,895 from July 2, 2007, to March 31, 2008,  and $1,419 from June 10, 2008, to December 31, 2008 would not be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (a), which implement the Veterans Claims Assistance Act of 2000 (VCAA).

In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (the Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, and noted that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  Therefore, the VCAA (and, it follows, its implementing regulations) is not for application in the waiver matter.

The Veteran submitted two financial status reports in 2008 and 2009.  Pursuant to the July 2015 remand, the RO in a March 2017 supplemental statement of the case requested that the Veteran complete an enclosed new VA Form 5655, financial status report.  The Veteran did not submit a new financial status report.  The general duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is ultimately the Veteran's responsibility to present and support his claim.  There is no further duty to assist the Veteran with regard to obtaining a financial status report.  

As the validity of the overpayments is a claim for a benefit as contemplated by 38 U.S.C. §§ 5100 et seq as opposed to a claim for a waiver of recovery of an overpayment, the Veterans Claims Assistance Act of 2000 is applicable to this claim.  Cf. Barger, 16 Vet. App. at 138.

VA's duty to notify was satisfied by a letter dated on December 11, 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran completed a VA Form 21-0538, Status of Dependents Questionnaire, and provided information from him and his landlords regarding whether his three stepchildren were part of his household from 2007 to 2008.  Pursuant to the remand, the RO in March 2017 conducted an audit of the amount of the overpayment subject to the claim for a waiver and provided the basis for that amount of the overpayment in a March 2017 supplemental statement of the case.

In its remand, the Board directed the RO to readjudicte the overpayment claim.  The RO only adjudicated whether the validity of the overpayment in a March 2017 supplemental statement of the case and did not adjudicate whether a waiver is warranted.  Moreover, the RO provided the Veteran with a financial status report form in the March 2017 supplemental statement of the case rather than sending him that form prior to issuing a supplemental statement of the case as directed by the remand.  

Nonetheless, as the Veteran did not submit any additional information regarding whether a waiver is warranted, such as a financial status report, the Board finds that the RO's failure to readjudicate the issue of a waiver of the overpayment is harmless error and that the Veteran was not prejudiced by such harmless error.  See Marciniak v. Brown, 10 Vet. App. 198, 201 (1997) (remand unnecessary "[i]n the absence of demonstrated prejudice").  Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There was substantial compliance with the Board remand because the readjudication of the waiver claim was unnecessary because there was no additional evidence submitted by the Veteran pertaining to whether a wavier is warranted.  Thus, VA complied with the Board's remand to the extent possible.  Stegall v. West, 11 Vet. App. 268   (1998). 

Governing law and regulations

 A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  Specific rates are provided for the Veteran's spouse and children.

The term child of a veteran includes a stepchild who acquired that status before the age of 18 years and who is a member of a veteran's household.  38 C.F.R. § 3.57(a) (2016).  The term stepchild means a legitimate or illegitimate child of a veteran's spouse.  38 C.F.R. § 3.57(b) (2016).  The effective date for discontinuance of additional compensation for a stepchild is the last day the child is a member of a veteran's household.  38 C.F.R. § 3.503(a)(6) (2016).

The law provides that there shall be no collection of an overpayment, or any interest thereon, which results from participation in a benefit program administered under any law by VA when it is determined that collection would be against equity and good conscience.  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In essence, "equity and good conscience" means fairness to both the appellant and to the government.

"Equity and good conscience" involves a variety of elements:  (1) Fault of the debtor, where the actions of the debtor contribute to creation of the debt;               (2) Balancing of faults, weighing fault of the debtor against VA fault; (3) Undue hardship, whether collection would deprive debtor or family of basic necessities;  (4) Defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment, failure to make restitution would result in unfair gain to the debtor; and (6) Changing position to one's detriment, reliance on VA benefits results in the relinquishment of a valuable right or incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a).  The list of elements contained in the regulation is not all inclusive.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Particular emphasis is, therefore, placed upon the elements of the fault of the debtor and undue hardship.  38 C.F.R. § 1.965(a).

Analysis

Creation of overpayment

The Veteran married his then spouse, S.J.P., in December 2006, and they divorced in September 2009.  S.J.P. has three children who lived with her for the period from December 2006 to December 2008.  One of her children turned 18 late in December 2008.  These three children were the Veteran's stepchildren during the time of the marriage.  The RO determined that three stepchildren were not a part of the Veteran's household from April 27, 2007, to December 31, 2008.  This determination resulted in an overpayment of VA compensation benefits in the amount of $4,259.

The Board will separately address various periods of time with the time period from April 27, 2007, to December 31, 2008 because of the conflicting evidence on whether the Veteran and his then spouse resided together and with his stepchildren.

From April 24, 2007, to July 1, 2007

As for the period from April 24, 2007, to July 1, 2007, the Veteran received $455 in VA compensation benefits for the three stepchildren (2.167 months times $210 per month in additional compensation benefits for three dependent children).  The spouse said in a January 2009 statement that she and the Veteran separated on April 27, 2007, and that the Veteran does not provide any support to her three children.  In an August 2009 statement, the Veteran reported that he had separated from his spouse in April 2007, but that he moved back in with her on May 3, 2007.  He indicated that by May 14, 2007, he was living out of his van and with parents and friends.  He stated that from April 2007 to July 1, 2007, he was still paying the rent and utilities for the house where his estranged spouse and his three stepchildren were living.  He indicated that on July 1, 2007, he moved back into the house where they had lived and that his spouse and three stepchildren moved out of the house on that date.  In an August 2009 statement, the Veteran's landlords reported that the Veteran paid the rent from May 2007 to July 1, 2007, on the home where his spouse lived.  In a statement received in January 2011, these same landlords said that the Veteran and his spouse were living in the house together from December 2006 until July 2007 and that the Veteran fully paid the rent.

Given that there is no evidence that the Veteran had another permanent residence from April 24, 2007, to July 1, 2007, and given that there is evidence that he paid the rent for the house where the three stepchildren resided during that period, the evidence is in equipoise as to whether the Veteran's then three stepchildren were in his household from April 27, 2007, to July 1, 2007.  Resolving doubt in the Veteran's favor, the overpayment of VA compensation benefits for three stepchildren from April 27, 2007, to July 1, 2007, in the amount of $455 was not validly created.  38 U.S.C.A. §§ 1115, 1134, 1135, 5103, 5103A, 5107; 38 C.F.R. §§ 3.57, 3.102, 3.503.  

From July 2, 2007, to March 31, 2008

From July 2, 2007, to March 31, 2008, the Veteran received $1,895 in VA compensation benefits for the three stepchildren ((4.97 months times $210 per month in additional compensation benefits for three dependent children) plus (4 months times $213 per month in additional compensation benefits for three dependent children).  The Veteran reported in a VA Form 21-0538, Status of Dependents Questionnaire, dated on July 1, 2007, that the three stepchildren reside with him and his spouse.  The spouse said in a January 2009 statement that she and the Veteran did not reconcile until April 2008.  In his August 2009 statement, the Veteran reported that he and his spouse were separated from July 2, 2007, until April 1, 2008.  In an August 2009 statement, the Veteran's landlords reported that the Veteran lived alone in the house he rented from them from July 1, 2007, to April 1, 2008.  

In an October 2010 statement, the Veteran first suggested that he started living again with his spouse in November 2007.  He stated that his spouse added him to her lease in November 2007 as an occupant because he was providing his spouse with groceries and providing transportation to his stepchildren.  He noted that he still had other bills and responsibilities for the first rental property and that he permanently moved to the townhouse to live with his spouse and stepchildren in April 2008.

In a statement received in January 2011, the landlords who were renting a property to the Veteran and his spouse in early 2007 said that the spouse moved out on July 1, 2007.  The landlords added that although the Veteran was still living in the house he rented from them after the spouse moved out, in November 2007 he informed them that he was also living with his spouse and his three stepchildren at a townhouse.  As for the rental unit that the spouse moved into in 2007, the property manager said in an October 2010 statement that the Veteran resided at the unit from November 1, 2007, to June 2008.  The property manager indicated that the Veteran was listed an authorized occupant only and that he was not the lease holder of the rental unit.  The divorce decree reflects that the period of separation for purposes of divorce began on June 9, 2008.

Regardless of whether the Veteran may have provided some support to his three stepchildren (as he claims) or not (as his then spouse claims), the issue is whether he resided with his three stepchildren during this time period because if he did not reside with them, then they cannot be considered part of his household.
 
The evidence shows that from July 2, 2007, to October 31, 2007, the Veteran lived by himself and that therefore his three stepchildren were not part of his household.  

The Veteran has providing conflicting evidence on whether he reconciled with his spouse prior to April 1, 2008.  In his initial August 2009 statement, he said that they did not reconcile until April 1, 2008.  Later, he suggests that he was living with his spouse and three stepchildren starting on November 1, 2007.  He also testified that he moved back in with his spouse in November 2007.  Hearing transcript, page 8.  The Board finds that the Veteran is not credible because of his conflicting accounts of when he started his temporarily reconciliation with his spouse.

The evidence shows that from November 1, 2007, to March 31, 2008, the Veteran was responsible for rent at only one apartment, an unit where his spouse and three stepchildren did not reside.  The landlords for the first apartment initially stated that the Veteran resided at the original apartment from November 2007 to March 2008.  Only later did these landlords state that the Veteran told them that he was living with his spouse at another apartment from November 2007 to March 2008.  

Though the property manager for the second unit stated in October 2010 that the Veteran was residing at the same unit with his spouse from November 1, 2007, to June 2008, the Board places more weight on the Veteran's initial August 2009 statement than the property manager's statement as to when he started residing again with his spouse and thus when the three stepchildren became part of his household again.  The Veteran may have been authorized to live at his spouse's apartment, but his initial statement suggests that he did not consider himself to be a part of the household of his spouse and three stepchildren until he and his spouse reconciled on April 1, 2008.  The Board also places great weight on the fact that he was not on the lease and that his rights to occupy the apartment derived from his former spouse, the leaseholder.  Moreover, there is no evidence that he paid any rent on that apartment until April 2008.  The Veteran himself in his later statement also noted that he did not leave his prior residence on a permanent basis until April 1, 2008.  As he was not part of the household of his spouse and his three stepchildren from November 1, 2007, to March 31, 2008, his stepchildren cannot be considered to be part of his household during that time period.

The divorce decree reflects that the Veteran and his spouse lived together as husband and wife until or about June 9, 2008, when they separated.  This divorce decree, however, applies to when the Veteran and his spouse had a full year of separation that was intended to be permanent by at least one of the parties.  The issue as to the validity of overpayment pertains to whether the three stepchildren were in his household, to include during any periods of separation from his spouse that lasted less than a year.  The Board places the more weight on the Veteran's initial August 2009 statement than on the divorce decree addressing periods of separation for the legal purpose of divorce as to when he started residing again with his spouse and thus when his stepchildren again became part of his household.

The weight of evidence is against a finding that the Veteran's then three stepchildren were in his household from July 2, 2007, to March 31, 2008.  The overpayment of VA compensation benefits for three stepchildren from July 2, 2007, to March 31, 2008, in the amount of $1,895 was validly created.  38 U.S.C.A. §§ 1115, 1134, 1135, 5103, 5103A, 5107; 38 C.F.R. §§ 3.57, 3.102, 3.503.

From April 1, 2008, to June 9, 2008

From April 1, 2008, to June 9, 2008, the Veteran received $490 in compensation benefits for his three stepchildren (2.3 months times $213 per month in additional compensation benefits for three dependent children).  As for the period from April 1, 2008, to June 9, 2008, the Veteran and his spouse agree that they lived together with the Veteran's three stepchildren.  The weight of evidence shows that the Veteran's then three stepchildren were in his household from April 1, 2008, to June 9, 2008.  The overpayment of VA compensation benefits for three stepchildren from April 1, 2008, to June 9, 2008, in the amount of $490 was not validly created.  38 U.S.C.A. §§ 1115, 1134, 1135, 5103, 5103A, 5107; 38 C.F.R. §§ 3.57, 3.102, 3.503.

From June 10, 2008, to December 31, 2008

From June 10, 2008, to December 31, 2008, the Veteran received $1419 in compensation benefits for his three stepchildren ((5.7 months times $213 per month in additional compensation benefits for three dependent children) plus $205 for one month in which two of the stepchildren were under the age of 18 and in which the remaining stepchild became 18 years old).  As for the period from June 10, 2008, to December 31, 2008, the Veteran and his spouse agree that they lived apart and that he did not live with his stepchildren, regardless of whether he provided some support for these children.  The weight of evidence is against a finding that the Veteran's then three stepchildren were in his household from June 10, 2008, to December 31, 2008.  The overpayment of VA compensation benefits for three stepchildren from June 10, 2008, to December 31, 2008, in the amount of $1,419 was validly created.  38 U.S.C.A. §§ 1115, 1134, 1135, 5103, 5103A, 5107; 38 C.F.R. §§ 3.57, 3.102, 3.503.  

Waiver of overpayments

In determining whether a waiver of overpayment is appropriate, VA's (and the Board's) inquiry is focused on three distinct questions.  First, VA must determine if the overpayment at issue was validly created, which the Board has in its above analysis.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered). For obvious reasons, in the absence of a valid debt, no further inquiry is necessary.

Second, if the debt is valid, VA must determine if fraud, misrepresentation or bad faith played a role in its creation. If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b); see also Ridings v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate).

Finally, after it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  The resolution of this question involves the consideration of various elements including the fault of the debtor, the fault of VA, undue hardship, unjust enrichment, whether collecting the debt would defeat the purpose of the benefit, and whether the veteran changed his position to his detriment as a result of the overpayment.

Bad faith

If there is an indication of fraud, misrepresentation or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b).  The Committee determined that the Veteran had not demonstrated bad faith in creating the overpayment.  It is, however, the Board's responsibility to consider the matter of bad faith on a de novo basis.

The term "bad faith" generally describes unfair or deceptive dealing by someone who seeks to gain by such dealing at another's expense.  A veteran's conduct in connection with an overpayment exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  See Richards v. Brown, 9 Vet. App. 255 (1996); 38 C.F.R. § 1.965(b).

Although the Veteran reported the existence of his three stepchildren on July 1, 2007, the date he and his spouse first separated on a temporary basis, he was not awarded additional compensation benefits until November 2007 at which time he had a legal right to stay at his estranged spouse's apartment but only as an authorized occupant and not as a leaseholder.  In November 2007, he was advised to report any change in number or status of his dependents.  As noted above, the stepchildren were not part of his household in November 2007, but he apparently was spending enough time at their residence to be considered an authorized occupant.  The evidence does not indicate that the Veteran deliberately acted with the intent to seek an unfair advantage, with knowledge of the likely consequences.  It appears, instead, that the error was of omission rather than commission.  

The Board finds, therefore, that the Veteran did not commit fraud, misrepresentation, or bad faith, and that there is no statutory bar to waiver of recovery of the overpayment.

Equity and good conscience

As indicated above, the phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to six enumerated elements, which include fault of veteran and undue hardship.  See 38 C.F.R. § 1.965(a); see also Cullen v. Brown, 5 Vet. App. 510 (1993) (when determining whether recovery is against equity and good conscience, the Board must analyze all six factors).

The definition of fault is "the commission or omission of an act that directly results in the creation of the debt."  Veterans Benefits Administration Circular 20-90-5, (Feb. 12, 1990).  Fault should initially be considered relative to the degree of control the appellant had over the circumstances leading to the overpayment.  
If control is established, even to a minor degree, the secondary determination is whether a veteran's actions were those expected of a person exercising a high degree of care, with due regard for a veteran's contractual responsibility to the government.  The age, financial experience, and education of a veteran should also be considered in these determinations.

A person who is a recipient of VA compensation benefits for dependent children must notify VA of all circumstances that will affect hos entitlement to receive the benefit being paid.  As indicated above in the discussion of bad faith, there is no evidence that the Veteran actually read and disregarded information supplied by VA concerning the effect of changes in the status of his dependents on his VA benefits and the requirement that she report such changes.  However, although this may lead to a conclusion that bad faith did not exist, it does not absolve the Veteran of fault.  See Jordan v. Brown, 10 Vet. App. 171 (1997) (professed ignorance of the controlling regulation or the failure to read relevant notices does not alleviate fault).  Even if the Veteran did not read the instructions from VA, persons dealing with the Government are charged with knowledge of federal statutes and lawfully promulgated agency regulations "regardless of actual knowledge of what is in the (r)egulations or of the hardship resulting from innocent ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-85; 68 S.Ct. 1, 3; 92 L.Ed. 10 (1947).

The overpayment is solely due to the Veteran's failure to report the fact that he was not residing with his stepchildren from November 2007 to March 2008 and from June 10, 2008, to the end of the year.  There is no evidence of fault on the part of VA.

Regarding the element of defeating the purpose of the intended benefit, compensation benefits for stepchildren is a program that is intended to assist veterans with serious disabilities in providing the basic necessities for stepchildren in their households.  Therefore, recovery of the overpayment would not nullify the objective for which the compensation benefits were intended.

The Board further finds that failure to make restitution of the overpayment would result in unjust enrichment to the Veteran.  In effect, a waiver of these overpayments would allow the Veteran to realize a gain (receipt of additional compensation benefits paid that he was not entitled to based on the fact that his stepchildren were not in his household) based on his failure to timely notify VA of the change in status of his stepchildren.  The Veteran continued collecting his compensation benefits during 2007 and 2008 while he was not residing with his stepchildren.  Allowing the Veteran to realize any gain from such conduct would clearly result in unjust enrichment.

The Board also has considered the factor of whether the Veteran's reliance on the additional compensation benefits caused him to change his position to his detriment.  However, there is no evidence of record indicating that receipt of additional compensation benefits otherwise caused the Veteran to relinquish a valuable right or to incur a legal obligation.  For example, there is no indication that the Veteran agreed to provide some financial support to his three stepchildren during his period of separation because he was receiving VA compensation benefits for these stepchildren.

The Veteran's financial status reports dated in 2007 and 2008 indicate that he has no income and no expenses as well as no assets.  The Veteran did not submit a financial status report in 2017.  The Board notes that the Veteran has apparently successfully repaid much, if not all, of the initial overpayment.  As the Veteran has failed to provide his current financial information, the Board finds that recovery of the overpayment would not cause an undue hardship and deprive the Veteran of basic necessities.

Accordingly, the Board concludes that recovery of the overpayments of $1,895 from July 2, 2007, to March 31, 2008, and $1,419 from June 10, 2008, to December 31, 2008, would not be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.










ORDER

An overpayment of compensation benefits from April 27, 2007, to July 1, 2007, in the amount of $455 was not validly created.

An overpayment of compensation benefits from July 2, 2007, to March 31, 2008, in the amount of $1,895 was validly created.

An overpayment of compensation benefits from April 1, 2008, to June 9, 2008, in the amount of $490 was not validly created.

An overpayment of compensation benefits from June 10, 2008, to December 31, 2008, in the amount of $1,419 was validly created.

Entitlement to a waiver of overpayment of compensation benefits from July 2, 2007, to March 31, 2008, in the amount of $1,895, is denied.

Entitlement to a waiver of overpayment of compensation benefits from June 10, 2008, to December 31, 2008, in the amount of $1,419, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


